                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD R. REILLY, as                       :
Administrator of the Estate of              :
VERONIQUE A. HENRY,                         :
deceased,                                   :
             Plaintiff                      :              No. 1:18-cv-01803
                                            :
              v.                            :              (Judge Kane)
                                            :
YORK COUNTY, et al.,                        :
         Defendants                         :

                                        ORDER

       AND SO, on this 22nd day of August 2019, in accordance with the

   accompanying Memorandum, IT IS ORDERED THAT:

       1. Defendant PrimeCare Medical, Inc., Amanda Spahr, and Sonya Frey’s (collectively,
          the “PrimeCare Defendants”) motion to dismiss, or in the alternative, for summary
          judgment as to Counts I and II (Doc. No. 16) is DENIED without prejudice to the
          PrimeCare Defendants’ ability to renew their motion for summary judgment at the
          close of discovery in this matter;

       2. Defendants York County, Warden Mary Sabol, Lynnette Moore and Maria
          Stremmel’s (collectively, the “York County Defendants”) motion for summary
          judgment (Doc. No. 22) is DENIED without prejudice to the York County
          Defendants’ ability to renew their motion for summary judgment at the close of
          discovery in this matter;

       3. Plaintiff Richard Reilly (“Plaintiff”)’s motion for leave to file an amended complaint
          (Doc. No. 32) is GRANTED, and the First Amended Complaint, previously filed as
          Exhibit A to Plaintiff’s motion (Doc. No. 32-2) is DEEMED FILED as of this date;
          and

       4. The Court will schedule a case management conference in this matter after all
          Defendants have answered the First Amended Complaint.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
